Citation Nr: 0922596	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-31 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nose disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to the service-connected 
lumbar strain.

3.  Entitlement to a disability rating greater than 20 
percent for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. P.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the claims listed 
above.

In March 2009, the Veteran and W. P., his fiancé, testified 
at a video conference hearing over which the undersigned 
Veterans Law Judge presided.  A transcript of the hearing has 
been associated with the Veteran's claims file.

The issues of service connection for a psychiatric 
disability, to include as secondary to the service-connected 
lumbar strain, and of an increased disability rating for the  
service-connected lumbar strain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the Veteran 
has a current nose disability that had its onset during 
active service or results from disease or injury in service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a nose 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In May 2006, January 2007, May 2008, and February 2009 the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  These notice 
letters were compliant with 38 U.S.C.A. § 5103.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, requisite notice 
was provided by means of the letters dated in January 2007 
and February 2009.  Nevertheless, in light of the Board's 
denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.  For the above 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  The Veteran 
has also been afforded VA examinations.  As such, VA's duty 
to assist the Veteran has been fulfilled.  There is no 
indication of any additional, relevant records that the RO 
has failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




Service Connection

Service connection means that the facts, shown by evidence, 
establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Nose disability

The Veteran asserts that he has a current nose disability, 
manifested by a deviated septum, that is related to injury 
sustained during his period of active service.  During his 
March 2009 video conference hearing, the Veteran reported 
that during service, in April 1978, he had been in a motor 
vehicle accident in which he had sustained a fractured nose.  
He noted that the fracture had not been immediately 
discovered, but that it was diagnosed some time thereafter.  
He added that as a result of this fracture, he ultimately 
developed a deviated septum which required surgical repair in 
May 1997 and which will need additional surgical intervention 
in the near future.

A review of the Veteran's service treatment records reveals 
that the Veteran was, in fact, involved in a motor vehicle 
accident during service.  A service treatment record dated in 
April 1978 shows that the Veteran had been involved in a 
motor vehicle accident on the preceding Monday, from which he 
had minimal residual trauma and pain of the mandible and the 
right gluteus maximus.  He was said to have lost 
consciousness.  Physical examination revealed that his pupils 
were equal and reacted to light and accommodation; 
extraocular movements were within normal limits; cranial 
nerves II to XII were within normal limits; motor and sensory 
functioning was within normal limits; and the right and left 
lower extremities were within normal limits. The assessment 
was post-concussion syndrome and contusions.  There is no 
indication that the Veteran sustained a fractured nose in the 
motor vehicle accident.

The Veteran's remaining service treatment records are silent 
as to any reports of, or symptoms associated with, a nose 
disability during the Veteran's period of active service, to 
include any subsequent diagnosis of a nasal fracture during 
service.

Subsequent to service, a VA examination report dated in 
November 1979 shows that physical examination of the head, 
face, and neck was grossly normal.  The nose was clear.  

A Report Of Accidental Injury (VA Form 21-4176) dated in 
February 1980 shows that the Veteran reported the April 1978 
motor vehicle accident, describing that he had hit his head 
on the windshield.  There is no indication of a nose fracture 
in the report.

A VA examination report dated in June 1980 shows that 
physical examination of the head, face, and neck revealed a 
symmetrical face, and that examination of the nose revealed 
that the nares were clear and sinuses were normal.

VA outpatient treatment records dated from February 1997 to 
April 2008 show that the Veteran was said to have a past 
medical history of a deviated septum and was treated 
intermittently for symptoms associated with sinusitis.  In 
this regard, the Veteran provided a history of motor vehicle 
accident in April 1978 during which he sustained a fractured 
nose.  In May 1997, the Veteran underwent a septorhinoplasty.  
The associated VA operation report shows that the Veteran had 
reported difficulties with nasal obstruction secondary to 
nasal fracture at the time of the accident.  The diagnosis 
was nasal obstruction and nasal deformity.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a nose disability.   The Board 
finds that there is no competent medical evidence of record 
to suggest that the Veteran's nasal obstruction and 
deformity, with associated sinusitis, is related to an injury 
or disease sustained in service.

While the Board recognizes that the Veteran was involved in a 
motor vehicle accident during his period of active service in 
April 1978, there is no competent medical evidence within his 
service treatment records that he sustained an injury to his 
nose in this accident or during any other time during his 
period of active service.  In this regard, the Board finds 
probative the April 1978 service treatment record which while 
showing an assessment of post-concussion syndrome and 
contusions, fails to establish any symptoms associated with 
the nose.  This report is highly probative as to the 
Veteran's condition at the time of the incident in question, 
as it was generated with the specific purpose of ascertaining 
the Veteran's then-physical condition, as opposed to his 
current assertion which may be proffered in an attempt to 
secure VA compensation benefits.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

Moreover, the post-service VA examination reports dated in 
November 1979 and February 1980, which provided an evaluation 
of the head, face, and nose, each determined that the head 
was within normal limits, and that the nose was clear and 
sinuses were normal.

The Veteran's service treatment records, along with the 
November 1979 and February 1980 VA examination reports, are 
entirely negative for any symptoms associated with the nose, 
to include any evidence of a fracture, and weigh heavily 
against the claim.  The weight of these medical records is 
greater than subsequent VA outpatient treatment records based 
on a history as provided by the Veteran.

The first medical evidence of record of symptoms which may be 
associated with the nose, to include a deviated septum and 
sinusitis, following service is not until the VA outpatient 
treatment records dated from February 1997 showing 
intermittent treatment.  These records are approximately 18 
years following discharge from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board has considered the VA outpatient treatment records, 
to include the February 1997 hospital treatment records, 
which provide an assessment of nasal obstruction and nasal 
deformity, secondary to nasal fracture at the time of the 
April 1978 accident.  However, a medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (a diagnosis "can be no better than the facts 
alleged by the appellant.").  Apart from evidence that the 
examiner's assessments were made on the basis of primarily 
the Veteran's account, the facts underlying the assessments 
are not substantiated by the record, as the contemporaneous 
April 1978 service treatment records are negative of an 
injury to the nose, and the remaining service treatment 
records fail to reveal any related symptoms, to include 
evidence of a nasal fracture.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (It is error to reject a medical opinion 
solely on the basis that the medical opinion was based on a 
history given by the Veteran.).

When viewed against the background of the service treatment 
records which are negative for any symptoms associated with 
the nose, the absence of any related symptoms in the post-
service November 1979 and February 1980 VA examination 
reports, and the lack of any evidence of related symptoms 
1997, the medical evidence of record does not establish that 
there is a nexus between any current diagnosis and service.  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann, 5 Vet. App. 
at 233 (the Board was not bound to accept opinions of two 
doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant).

As there is no competent medical evidence of record of a 
medical nexus linking the post-service nasal obstruction and 
deformity to service, entitlement to service connection for a 
nose disability cannot be granted.  See Hickson, 12 Vet. App. 
at 253; see also Pond, 12 Vet App. at 346.

In view of the absence of inservice findings of a nose 
disability, coupled with the lengthy period following service 
without treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
The Board recognizes the Veteran's contentions that he has a 
current nose disability that is related to an injury 
sustained in the April 1978 motor vehicle accident during 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his nasal symptoms, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a nose disability, to include a nasal fracture) 
and post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with a nose 
disability for approximately 18 years following service, and 
no competent medical evidence linking any current nose 
disability to the Veteran's service) outweigh the Veteran's 
contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion establishing a 
relationship between service and any current nose disability.  
While the Board is sympathetic to the Veteran's claim, and he 
and his fiancé are certainly competent to describe that which 
was experienced in service or otherwise witnessed, any 
contentions that he has a current nose disability that is 
related to service are not competent.  There is no indication 
that either possess the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  



Given the medical evidence against the claim, for the Board 
to conclude that the Veteran has a current nose disability 
that was incurred during service would be speculation, and 
the law provides that service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim for service connection for a 
nose disability is denied.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a nose disability.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a nose disability is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for a psychiatric disability, to 
include as secondary to the service-connected lumbar strain, 
and of an increased disability rating for the service-
connected lumbar strain prior to further adjudication of this 
matter.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.

As to the issue of service connection for a psychiatric 
disability, the Veteran has asserted that he has a 
psychiatric disorder that is the result of the motor vehicle 
accident which occurred in April 1978, as well as, secondary 
to the symptoms associated with his service-connected back 
disability which he sustained as a result of said accident.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

VA outpatient treatment records dated from March 2004 to May 
2006 shows that the Veteran was being treated for symptoms 
associated with adjustment disorder with anxiety and 
depression.  In April 2004 he was said to have depression and 
chronic back pain.  In March 2005, it was indicated that the 
Veteran was being seen in psychiatry for depression from 
pain.  In February 2008, the diagnosis was adjustment 
disorder with anxiety and depression.  It was noted that 
medical concerns that might be affecting his emotional state 
included esophageal reflux, chronic low back pain, muscle 
spasm, and deviated septum.  

As the Veteran is currently service-connected for a lumbar 
strain, the Board finds that on remand, an opinion should 
also be obtained as to whether the service-connected lumbar 
strain either caused or aggravates (i.e., permanently 
worsens) any psychiatric disorder that may be found on 
examination.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Finally, the Board notes that during the Veteran's February 
2009 video conference hearing, the Veteran asserted that his 
service-connected lumbar strain had increased in severity 
since his last VA examination in June 2006.  In view of the 
fact that three years have passed since the last examination, 
VA is required to afford the Veteran a contemporaneous 
examination to assess the current nature, extent, and 
severity of his lumbar strain.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Thus, the Board has no discretion and 
must remand this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a 
VA mental disorders examination in order 
to identify the nature and etiology of his 
asserted psychiatric disability.  The 
Veteran's claims file, to include a copy 
of this Remand, must be provided to the 
examiner designated to examine the 
Veteran, and the examination report should 
note review of the file.  All tests deemed 
necessary should be conducted.

The examiner should clearly identify if 
the Veteran currently has a psychiatric 
disability.  If the Veteran has a 
psychiatric disability, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
the disorder found on examination was 
incurred in or aggravated by service.

If the Veteran is diagnosed with a 
psychiatric disorder, the examiner is 
requested to determine:

(a) Whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the April 1978 motor vehicle accident; or

(b) Whether it is at least as likely as 
not that the Veteran's service-connected 
lumbar strain, caused or aggravates any 
current psychiatric disorder of the 
Veteran found on examination.  If 
increased pathology is found, the 
measurable degree of disability due to the 
service-connected disability should be 
specified.

A complete rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination in order 
to evaluate the current severity of his 
service-connected lumbar  strain.  The 
claims file and a copy of this Remand 
should be made available to and reviewed 
by the examiner.  All necessary tests must 
be conducted.

The examiner is asked to address the 
following:

(a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

(b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.


(c) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

(d) State whether the Veteran has 
intervertebral disc syndrome.  If so, 
state whether the intervertebral disc 
syndrome results in incapacitating 
episodes, and if so, the duration of the 
episodes over the past 12 months should be 
reported.  This should also be addressed 
for each year beginning in 2005 to the 
present.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

(e) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," "moderately 
severe" or "severe," incomplete paralysis 
or complete paralysis of the sciatic 
nerve.  Moreover, state whether any other 
nerve is affected and if so state the 
severity of the impairment of the nerve 
affected.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the lumbar strain upon his 
ordinary activity and the effect, if any, 
on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of this disability 
on the Veteran's ability to work, to 
include whether the disability is 
productive of severe economic 
inadaptability.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


